       Case 3:19-cv-01134-MEM-DB Document 24 Filed 03/10/21 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

EDWIN RODRIGUEZ,                        :

                    Plaintiff           :   CIVIL ACTION NO. 3:19-1134

        v.                              :        (JUDGE MANNION)

WARDEN KATHY P. LANE, et al., :

                   Defendants           :


                                    ORDER

       In accordance with the Memorandum issued this date, IT IS HEREBY

ORDERED THAT:


       1. Defendants’ motion to dismiss and for summary judgment, (Doc. 15)
          is GRANTED. Judgment is hereby entered in favor of the
          Defendants and against the Plaintiff.

       2. The Clerk of Court is directed to CLOSE this case.

       3. Any appeal will be deemed frivolous, lacking merit, and not taken in
          good faith. See 28 U.S.C. §1915(a)(3).



                                s/ Malachy E. Mannion
                                MALACHY E. MANNION
                                United States District Judge
Dated: March 10, 2021
19-1134-01-ORDER
